Citation Nr: 1034501	
Decision Date: 09/14/10    Archive Date: 09/21/10

DOCKET NO.  08-08 875	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, 
North Carolina


THE ISSUES

1.  Entitlement to an initial rating higher than 10 percent for 
pseudofolliculitis barbae with scar.  

2.  Entitlement to a temporary total evaluation under 38 C.F.R. § 
4.30, for convalescence following plastic surgery to excise a 
scalp scar in May 2008.  


REPRESENTATION

Veteran represented by:  Veterans of Foreign Wars of the United 
States

WITNESS AT HEARING ON APPEAL
Veteran
ATTORNEY FOR THE BOARD

Debbie A. Breitbeil, Counsel



INTRODUCTION

The Veteran, who is the appellant, served on active duty from 
June 1990 to June 1993.  

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal of a rating decision in January 2007 of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, 
North Carolina.  

This matter is also before the Board on appeal of a rating 
decision in August 2009, denying a temporary total rating under 
38 C.F.R. § 4.30 for convalescence following plastic surgery to 
excise a scalp scar in May 2008.  

In January 2010, the Veteran appeared at a hearing conducted by 
the undersigned Veterans Law Judge.  A transcript of the hearing 
is of record.  

At the hearing in January 2010, the Veteran raised the 
claim of service connection for headaches as secondary to 
the service-connected skin disorder and new and material 
evidence claims for posttraumatic stress disorder, 
headaches on a direct basis, a right knee disability, flat 
feet, ear pain, hearing loss, right ankle pain, stomach 
aches and nausea, diarrhea, hematemesis, and 
hepatosplenomegaly.  As the claims have not been 
adjudicated by the RO, that is, an Agency of Original 
Jurisdiction, the Board does not have jurisdiction of 
claims, and the claims are referred to the RO, AOJ, for 
appropriate action.  

The claim for a temporary total rating under 38 C.F.R. § 4.30 for 
convalescence following plastic surgery to excise a scalp scar in 
May 2008 is REMANDED to the RO via the Appeals Management Center 
in Washington, DC.






FINDINGS OF FACT

1.  From the effective date of service connection, the scar at 
the posterior scalp has been manifested by two or three 
characteristics of disfigurement.

2.  From the effective date of service connection until March 18, 
2009, the predominant disability of pseudofolliculitis barbae has 
been a skin condition that covered less than 20 percent of the 
exposed areas without systemic therapy.  

3.  From March 18, 2009, the predominant disability of 
pseudofolliculitis barbae has been a skin condition that covers 
20 percent of the exposed area without systemic therapy. 


CONCLUSIONS OF LAW

1.  From the effective date of service connection, the criteria 
for a separate 30 percent rating for the scar at the posterior 
scalp have been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 
38 C.F.R. §§ 4.7, 4.118, Diagnostic Code 7800 (2009).

2.  Before March 18, 2009, the criteria for a 10 percent rating 
for pseudofolliculitis barbae have not been met.  38 U.S.C.A. §§ 
1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.7, 4.118, Diagnostic 
Code 7806 (2009).

3.  From March 18, 2009, the criteria for a 30 percent rating for 
pseudofolliculitis barbae have been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 4.7, 4.118, Diagnostic Code 
7806(b) (2009).





The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties to 
notify and to assist a claimant in developing information and 
evidence necessary to substantiate a claim.

Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA 
receives a complete or substantially complete application for 
benefits, it will notify the claimant of the following: (1) any 
information and medical or lay evidence that is necessary to 
substantiate the claim, (2) what portion of the information and 
evidence VA will obtain, and (3) what portion of the information 
and evidence the claimant is to provide.  

Also, the VCAA notice requirements apply to all five elements of 
a service connection claim. The five elements are: 1) veteran 
status; 2) existence of a disability; (3) a connection between 
the veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

In a claim for increase, the VCAA requirement is generic notice, 
that is, the type of evidence needed to substantiate the claim, 
namely, evidence demonstrating a worsening or increase in 
severity of the disability and the effect that worsening has on 
employment.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 
2009) (interpreting 38 U.S.C.A. § 5103(a) as requiring generic 
claim-specific notice and rejecting veteran-specific notice as to 
the effect on daily life and as to the assigned or a cross-
referenced Diagnostic Code under which the disability is rated).

The VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable 
adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).

The RO provided pre-adjudication content-complying VCAA notice in 
March 2006 on the underlying claim of service connection for a 
skin disability.  Where, as here, service connection has been 
granted and an initial disability rating has been assigned, the 
claim of service connection has been more than substantiated, it 
has been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice 
no longer required because the purpose that the notice was 
intended to serve has been fulfilled.  Furthermore, once a claim 
for service connection has been substantiated, the filing of a 
notice of disagreement with the RO's decision, rating the 
disability, does not trigger additional 38 U.S.C.A. § 5103(a) 
notice.  Therefore, further VCAA notice under 38 U.S.C.A. § 
5103(a) and § 3.159(b)(1) is no longer applicable in the claim 
for an initial higher rating for pseudofolliculitis barbae with 
scar.  Dingess, 19 Vet. App. 473; Dunlap v. Nicholson, 21 Vet. 
App. 112, 116-117 (2007); Goodwin v. Peake, 22 Vet. App. 128 
(2008).

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  The Veteran was afforded the opportunity 
for a personal hearing before the undersigned Veterans Law Judge 
in January 2010.  The RO has obtained the Veteran's VA records.  
In relation to the underlying claim of service connection for a 
skin disability, the RO obtained private treatment records dated 
from 1995 to 1999 from C.K., M.D.  Upon request for treatment 
records dated in 1994 and 1995, the office of Dr. R.B. responded 
in June 2006 that the Veteran was not a patient.  Although it 
appears that the Veteran may not have been notified of the 
response, such records were sought in relation to substantiating 
the underlying claim of service connection, which was 
subsequently accomplished.  The Veteran has not identified any 
other pertinent records for the RO to obtain on his behalf in 
relation to his present appeal for a higher rating for his skin 
disorder.

Further, VA has conducted necessary medical inquiry in an effort 
to substantiate the claim.  38 U.S.C.A. § 5103A(d).  The Veteran 
was afforded VA examinations in September 2006, on the underlying 
claim of service connection for a skin disability, and in March 
2009, to specifically to evaluate the severity of his skin 
disability.

As there is no indication of the existence of additional evidence 
to substantiate the claim, the Board concludes that no further 
assistance to the Veteran in developing the facts pertinent to 
the claim is required to comply with the duty to assist.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Principles for Evaluating Disabilities

A disability rating is determined by the application of VA's 
Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. 
Part 4.  The percentage ratings contained in the Rating Schedule 
represent, as far as can be practicably determined, the average 
impairment in earning capacity resulting from diseases and 
injuries incurred or aggravated during military service and their 
residual conditions in civil occupations.  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1.  

Where there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

Furthermore, the Board will consider whether separate ratings may 
be assigned for separate periods of time based on facts found, a 
practice known as "staged ratings," whether it is an initial 
rating case or not.  Fenderson v. West, 12 Vet. App. 119, 126-27 
(1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

Pseudofolliculitis barbae is rated as either disfigurement of the 
head, face, or neck under Diagnostic Code 7800; or as scars under 
Diagnostic Codes 7801, 7802, 7803, 7804, or 7805; or as 
dermatitis under Diagnostic Code 7806), depending upon the 
predominant disability.  

Effective October 23, 2008, Diagnostic Codes 7800 to 7805 were 
amended, but as the Veteran's claim was received prior to October 
23, 2008, the old criteria apply.  The Veteran, however, may 
request a review under the new criteria. 

Under Diagnostic Code 7800, scars of the head, face, or neck, or 
other disfigurement of the head, face, or neck, are evaluated as 
follows.  A scar with one characteristic of disfigurement 
warrants a 10 percent rating.  A scar with visible or palpable 
tissue loss and either gross distortion or asymmetry of one 
feature or paired set of features (nose, chin, forehead, eyes 
(including eyelids), ears (auricles), cheeks, lips), or a scar 
with two or three characteristics of disfigurement, warrants a 30 
percent rating.  A scar with visible or palpable tissue loss and 
either gross distortion or asymmetry of two features or paired 
sets of features (nose, chin, forehead, eyes (including eyelids), 
ears (auricles), cheeks, lips), or a scar with four or five 
characteristics of disfigurement, warrants a 50 percent rating. 

The 8 characteristics of disfigurement, for purposes of rating 
under 38 C.F.R. § 4.118, are:  (1) A scar 5 or more inches (13 or 
more cm.) in length; (2) a scar at least one-quarter inch (0.6 
cm.) wide at the widest part; (3) the surface contour of a scar 
is elevated or depressed on palpation; (4) a scar is adherent to 
underlying tissue; (5) the skin is hypo- or hyper-pigmented in an 
area exceeding six square inches (39 sq. cm.); (6) the skin 
texture is abnormal (irregular, atrophic, shiny, scaly, etc.) in 
an area exceeding six square inches (39 sq. cm.); (7) the 
underlying soft tissue is missing in an area exceeding six square 
inches (39 sq. cm.); and (8) the skin is indurated and inflexible 
in an area exceeding six square inches (39 sq. cm.).

Under Diagnostic Code 7801, the criteria for a 10 percent rating 
are scars, other than head, face, or neck, that are deep or that 
cause limited motion and cover an area or exceeding 6 square 
inches (39 sq. cm.).

Under Diagnostic Code 7802, the criteria for a 10 percent are 
scars, other than head, face, or neck, that are superficial and 
nonlinear and cover an area of 144 square inches (929 sq. cm.).


Under Diagnostic Code 7803, the criteria for a 10 percent are 
scars that are superficial and unstable. 

Under Diagnostic Code 7804, the criteria for a 10 percent are 
scars that are superficial and painful on examination. 

Under Diagnostic Code 7805, scars may be rated on limitation of 
motion of the affected part. 

Under Diagnostic Code 7806, a noncompensable rating is warranted 
for a skin disorder that affects less than 5 percent of the 
entire body or less than 5 percent of the exposed areas, and 
there is no more than topical therapy required during the past 
12-month period.  A 10 percent rating is warranted for a skin 
disorder that affects at least 5 percent, but less than 20 
percent, of the entire body, or at least 5 percent, but less than 
20 percent, of the exposed areas, or that requires intermittent 
systemic therapy such as corticosteroids or other 
immunosuppressive drugs for a total duration of less than 6 weeks 
during the past 12-month period.  A 30 percent rating is 
warranted for a skin disorder that affects 20 to 40 percent of 
the entire body or 20 to 40 percent of the exposed areas, or that 
requires systemic therapy such as corticosteroids or other 
immunosuppressive drugs for a total duration of 6 weeks or more, 
but not constantly, during the past 12-month period.  A 60 
percent rating is warranted for a skin disorder that affects more 
than 40 percent of the entire body or more than 40 percent of the 
exposed areas, or that requires constant or near-constant 
systemic therapy such as corticosteroids or other 
immunosuppressive drugs during the past 12-month period.  

Facts

The Veteran served on active duty from June 1990 to June 1993.  
He was treated for pseudofolliculitis barbae in service and was 
consequently given shaving profiles.  Private medical records 
dated from 1995 to 1999 show that he continued to have problems 
with his skin on his head and scalp, diagnosed as acne 
keloidalis.  

In February 2006, the Veteran filed a claim for disability 
compensation for bumps on the back of his head and for irritated 
skin.  

On VA examination in September 2006, the Veteran complained of 
itchy, shedding and broken skin, which could occur daily, lasting 
five hours.  Over the past 12 months, he had not received any 
treatment for the skin condition, and the Veteran reported no 
functional impairment.  On examination, there was an elevated 
scar present at the posterior scalp, measuring about 8 cm. by 5 
cm., with tenderness, adherence, edema, keloid formation of less 
than six square inches, hypopigmentation of less than six square 
inches, and abnormal texture of less than six square inches.  
There was no ulceration, instability, tissue loss, inflammation, 
or hyperpigmentation.  There was scarring alopecia covering two 
percent of the scalp (i.e., alopecia areata with loss of body 
hair at scalp and face only).  There was severe 
pseudofolliculitis barbae, especially on the scalp and to a 
lesser extent on the face.  A skin condition was present, located 
on the posterior scalp, with the following characteristics:  
exfoliation, crusting, induration of less than six square inches, 
inflexibility of less than six square inches, hypopigmentation of 
less than six square inches, and abnormal texture of less than 
six square inches.  There was no ulceration, tissue loss, or 
hyperpigmentation.  

The skin lesion covered two percent of the exposed area, and 
relative to the whole body it covered one percent.  The skin 
lesions were not associated with systemic disease, and did not 
manifest in connection with a nervous condition.  The diagnosis 
was pseudofolliculitis barbae with scar, with a subjective factor 
of itching and objective factors of papules on the face and 
keloid on the scalp.  

On VA examination in March 2009, the Veteran complained of 
exudation, itching, shedding, and crusting, all in the back of 
his head and neck.  He stated that he had not undergone any 
treatment over the past 12 months.  In terms of functional 
impairments, he stated that he was a correctional officer and had 
difficulties wearing a uniform and that he was ridiculed all of 
the time.  


On examination, there was no acne, chloracne, scarring alopecia, 
alopecia areata, or hyperhidrosis.  Pseudofolliculitis barbae was 
located on the cheeks, under the chin, and at the base of the 
neck.  The skin condition had the following characteristics:  
exfoliation, crusting, hyperpigmentation of less than six square 
inches, and abnormal texture of less than six square inches.  
There was no ulceration, tissue loss, induration, inflexibility, 
hypopigmentation, or limitation of motion.  The skin lesion 
coverage was 20 percent of the exposed area and 2 percent of the 
whole body.  The skin lesions were not associated with systemic 
disease and did not manifest in connection with a nervous 
condition.  There was an elevated scar at the base of the skull, 
which was a residual surgical scar for pseudofolliculitis barbae, 
and it measured about 10 cm. by 1 cm.  The scar had a keloid 
formation of less than six square inches, hyperpigmentation of 
less than six square inches as, and abnormal texture of less than 
six square inches.  There was no tenderness, ulceration , 
adherence, instability, tissue loss, inflammation, edema, 
hypopigmentation, or limitation of motion.  The diagnosis was 
pseudofolliculitis barbae with scar, and the examiner noted that 
the condition was active.  Subjective factors were irritating, 
itchy, painful pimples at the face and neck, particularly after 
shaving; and objective factors were the presence of small and 
large, deeply located pustules with erythematous base located 
predominantly at the beard aspect of the face.  A photograph was 
provided.  

VA records show that the Veteran was seen in March 2008 seeking 
intervention for chronic drainage and flares of his skin 
condition, which caused pain and discomfort.  Examination showed 
scarred nodules and plaques over the posterior scalp with the 
largest plaque measuring 12 cm. by 6 cm.  There was no active 
drainage or inflammation.  The assessment was acne keloidalis.  
He underwent excision of a scalp keloid formation in May 2008, 
due to drainage and pain from the keloid.  Prior to the surgery, 
it was noted in May 2008 that the Veteran had no steroid usage in 
the past 30 days.  There was a 6 cm. by 3 cm. keloid formation on 
the posterior scalp with no acute infection and with several 
small satellite areas.  At a follow-up surgical visit nine days 
after the surgery, the wound had healed and there was no 
cellulitis or drainage.  

In January 2010, the Veteran testified that his skin disorder was 
worse than that reflected by the current 10 percent disability 
rating.  He discussed the two VA examinations, stating that his 
symptoms were worse at the time of the second examination.  He 
commented on the thoroughness of the examination and felt that 
the examination reports depicted his skin condition accurately.  
He described his symptoms and indicated that the skin condition 
affected his job insofar as the drainage soiled his uniform.  He 
indicated that he did not treat his skin condition with any 
medications, although he had tried over-the-counter creams.  

Analysis

A Separate Rating for the Scar at the Posterior Scalp

From the effective date of service connection, the evidence of 
record supports a separate rating for the scar at the posterior 
scalp.  On VA examination in 2006, scar at the posterior scalp 
was elevated, measured about 8 cm. by 5 cm., and as adherent, 
which the examiner explained was immovable. 

On VA examination in March 2009, after the scar keloid tissue was 
surgically removed by VA in May 2008, the scar was still elevated 
and measured about 10 cm. by 1 cm.  There was no tenderness, 
ulceration , adherence, instability, tissue loss, inflammation, 
edema, hypopigmentation, or limitation of motion.  

In the rating decision in January 2007, the RO assigned a 10 
percent rating under Diagnostic Code 7804 both for 
pseudofolliculitis barbae and scar by analogy to a superficial 
scar that was painful on examination. 

The Board finds that the evidence before and after the scar 
keloid tissue was surgically removed was predominantly 
manifested, not be a superficial scar, but by a scar that was 
elevated, measured at least one-quarter inch wide (0.6 cm.) and 
adherent (but not after the removing of the keloid tissue), which 
equates to two or three characteristics of disfigurement under 
Diagnostic Code 7800, warranting a 30 percent rating, supplanting 
the rating under Diagnostic Code 7804, as the scar is to be rated 
on the predominant disability, in this case, disfigurement.  

As the scar is less than 5 or more inches in length and as the VA 
examiner in 2006 reported that the scar did not exceed six square 
inches, four or five characteristics of disfigurement are not 
shown, and the criteria for the next higher rating under 
Diagnostic Code 7800, the predominant disability picture are not 
met.  

As the predominant disability picture for the scar is 
disfigurement, and as there is not other applicable Diagnostic 
Code for a scar of the head, there is no basis for a rating 
higher than 30 percent at any time during the appeal period. 

A Separate Rating for Pseudofolliculitis Barbae
Before March 18, 2009

From the effective date of service connection until March 18, 
2009, the predominant disability of pseudofolliculitis barbae has 
been a skin condition that covered less than 20 percent of the 
exposed areas without systemic therapy under Diagnostic Code 
7806, apart from the scar at the posterior scalp, which has been 
rated separately. 

On VA examination in September 2006, the VA examiner reported 
that the Veteran had not received any treatment for the skin 
condition over the last 12 months. On examination, 
pseudofolliculitis barbae, apart from the scar at the posterior 
scalp, covered two percent of the exposed area, and relative to 
the whole body it covered one percent.  The skin lesions were not 
associated with systemic disease, and did not manifest in 
connection with a nervous condition.  

As the affected area was less than 20 to 40 percent of the entire 
body or 20 to 40	 percent of the exposed areas, and as the 
Veteran did not require systemic therapy, the criteria for the 
next higher rating under Diagnostic Code 7806 had not been met.




As the predominant disability picture for pseudofolliculitis 
barbae is a condition affecting an exposed area, and as no other 
Diagnostic Codes, namely, Diagnostic Code 7800 and Diagnostic 
Codes 7801 to 7805, can be applied to the Veteran's advantage, 
there is no basis for a rating higher than 10 percent before 
March 18, 2009. 

A Separate Rating for Pseudofolliculitis Barbae
From March 18, 2009


On VA examination in March 2009, apart from the scar at the 
posterior scalp, pseudofolliculitis barbae covered 20 percent of 
the exposed area and two percent of the whole body.  Beginning 
March 18, 2009, the record supports a separate 30 percent rating 
for pseudofolliculitis barbae under Diagnostic Code 7806, as the 
predominant disability. 

As pseudofolliculitis barbae does not cover 40 percent of the 
entire body or more than 40 percent of the exposed area, or 
requires constant or near-constant systemic therapy, the criteria 
for the next higher rating under Diagnostic Code 7806 have not 
been met. 

As the predominant disability picture for pseudofolliculitis 
barbae is a condition affecting an exposed area, and as no other 
Diagnostic Codes, namely, Diagnostic Code 7800 and Diagnostic 
Codes 7801 to 7805, can be applied to the Veteran's advantage, 
there is no basis for a rating higher than 30 percent from March 
18, 2009. 

Extraschedular Consideration

Although the Board is precluded by regulation from assigning an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the first 
instance, the Board is not precluded from considering whether the 
case should be referred to the Director of VA's Compensation and 
Pension Service for an extraschedular rating.  

The threshold factor for extraschedular consideration is a 
finding that the evidence presents such an exceptional disability 
picture that the available schedular ratings for that service-
connected disability are inadequate.  This is accomplished by 
comparing the level of severity and symptomatology of the 
service-connected disability with the established criteria.

If the criteria reasonably describe the Veteran's disability 
level and symptomatology, then the disability picture is 
contemplated by the Rating Schedule, and the assigned schedular 
evaluation is, therefore, adequate and referral for an 
extraschedular rating is not required.  Thun v. Peake, 22 Vet. 
App. 111, 115 (2008).

Here, the rating criteria reasonably describe the Veteran's 
disability level and symptomatology, and provide for a higher 
rating for more severe symptoms.  As the disability picture is 
contemplated by the Rating Schedule, the assigned schedular 
rating is, therefore, adequate.  Consequently, referral for 
extraschedular consideration is not required under 38 C.F.R. § 
3.321(b)(1). 


ORDER

An initial, separate rating of 30 percent for the scar at the 
posterior scalp is granted, subject to the law and regulations, 
awarding monetary benefits. 

An initial rating higher than 10 percent before March 18, 2009, 
for pseudofolliculitis barbae is denied.  

An initial rating of 30 percent from March 18, 2009, for 
pseudofolliculitis barbae is granted, subject to the law and 
regulations, awarding monetary benefits.  






REMAND

In a rating decision in August 2009, the RO denied the Veteran's 
claim of for a temporary total rating due to convalescence under 
38 C.F.R. § 4.30.  In a statement received by the RO in January 
2010, the Veteran expressed his disagreement with the RO's 
decision.  When there has been an adjudication by the RO and a 
timely notice of disagreement has been filed, a statement of the 
case addressing the issue must be furnished to the Veteran.  
Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

Furnish the Veteran a statement of the 
case on the claim for a temporary total 
rating due to convalescence under 38 
C.F.R. § 4.30.  In order to perfect an 
appeal of the claim to the Board, the 
Veteran must still timely file a 
substantive appeal after issuance of the 
statement of the case.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
United States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 
2009).



______________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


